Case 2:17-cv-06534-JFB-ARL Document? Filed 11/14/18 Page 1 of 2 PagelD #: 25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x 2-17-cv-6534 (FB) (ARL)

 

STEPHEN FLANAGAN, as a Trustee of the GENERAL

 

BUILDING LABORERS’ LOCAL 66 VACATION FUND, NOTICE OF VOLUNTARY
STEPHEN FLANAGAN, as a Trustee of the GENERAL DISMISSAL WITHOUTF 1 LE 5
; HRA ee TET tonic

BUILDING LABORERS’ LOCAL 66 PENSION FUND; PREJUDICE us cis: LERK'S OFFICE

- ! ! . Ne Se A SSE ht “Si RICT COURT EDANY
STEPHEN FLANAGAN, as a Trustee of the GENERAL NOY,
BUILDING LABORERS’ LOCAL 66 WELPARE FUND; t DEC j 2018
STEPHEN FLANAGAN, as a Trustee of the GENERAL } *

BUILDING LABORERS’ LOCAL 66 ANNUITY FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL LONG ISLAND OFFICE
BUILDING LABORERS’ LOCAL 66 LABORERS’
EMPLOYER COOPERATIVE AND EDUCATIONAL
TRUST FUND; STEPHEN FLANAGAN, as a Trustec

of the GENERAL BUILDING LABORERS' LOCAL. 66
GREATER NY LABORERS’ EMPLOYER COOPERATIVE
AND EDUCATIONAL TRUST FUND; STEPHEN
FLANAGAN, as a Trustee of the GENERAL BUILDING
LABORERS’ LOCAL 66 ‘TRAINING PROGRAM;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BUILDING LABORERS’ LOCAL 66 NEW YORK STATE
HEALTH AND SAFETY FUND; STEPHEN FLANAGAN,
as Business Manager of GENERAL BUILDING LABORERS’
LOCAL UNION NO. 66 of the LABORERS’
INTERNATIONAL UNION OF NORTH AMERICA,

AFL-CIO,
. Plaintiffs,
~against-
NAVILLUS TILE, INC.
Defendants.

xX

 

NOTICE IS HEREBY GIVEN that pursuant to Federal Rules of Civil procedure 41(a),
Plaintiffs voluntarily dismiss without prejudice the above-entitled action against Defendant
Navillus Tile, Inc.

Dated: November 14, 2018 —
Patchogue, New York

By: Vb tin 7 ible

William T. LaVelle
Case 2:17-cv-06534-JFB-ARL Document 8 Filed 12/11/18 Page 2 of 2 PagelD #: 28

Case 2:17-cv-06534-JFB-ARL Document 7 Filed 11/14/18 Page 2 of 2 PagelD #: 26

LaVelle Law & Associates, P.C,
Attorneys for Plaintiffs

57 1. Main Street

Patchogue, New York 11772
(631) 475-0001

Navillus Tile, Inc.
633 3™ Avenue, 17" Floor
New York, New York 11772 —

 
 

Usps
Date: Pec 20 [8
Central Islip, N.Y.
